Spoffobd, J.,
concuring. I am under the impression that the plaintiffs sue, in affirmance of the informal partition, and are only seeking to enforce the mutual warranty implied between the parties to a definitive partition. Considering the action in this aspect, the informalities alluded to might be considered as waived, and the partition ratified by the heirs, who are mi jw’is. If so, the case might now be decided upon this record. But my colleagues being of a different opinion, rather than delay the cause another year, I assent to the decree remanding it, as the just rights of the parties may perhaps be more speedily adjusted by this course.